DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID HOFFMAN on 05/26/2021.
The application has been amended as follows: 
1. (Currently Amended) A coated, loaded, non-hollow mesoporous silica nanoparticle (MSN) comprising:
	an inorganic material comprising silica and a plurality of pores of which at least 50% have a diameter of 3.0 to 4.5 nm, 
	wherein the surfaces of the inorganic material are functionalized with carboxyl moieties;
	wherein at least some of the pores are loaded with a therapeutic molecule having a molecular weight that is at least about 900 Da;
	wherein the loaded MSN-is coated with biodegradable polymer molecules that are covalently bonded in polymeric form to the functionalized surfaces of the inorganic material, thereby providing a coating of the biodegradable polymer molecules, and wherein the coating includes a crosslinking agent; 

	wherein the MSN has a surface area in the absence of the coating of at least about 500 m2/g,
	wherein the coated, loaded, non-hollow MSN that is loaded with the therapeutic molecule has a surface area of less than about 100 m2/g, and 
	wherein, when the MSN is immersed in TRIS buffer at pH 7 and 37°C, the MSN releases the therapeutic molecule with substantially zero order release kinetics with  without an initial burst release.
2. (Canceled)  
3. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1 wherein at least 90% of said pores have a diameter of 3.0 to 4.5 nm.  
4. (Canceled)  
5. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1 wherein said biodegradable polymer is an ethylene oxide polymer.  
6. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1 wherein said biodegradable polymer is polyethylene glycol.  

8. (Currently Amended) The coated, loaded, non-hollow MSN according to claim 1, wherein the therapeutic molecule has a molecular weight that is at least about 5 kDa.  
9. (Canceled)  
10. (Canceled)
11. (Canceled)
12. (Canceled)
13. (Canceled)
14. (Canceled) 
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)
21. (Canceled)
22. (Canceled)
23. (Cancelled)  
24. (Currently Amended) A pharmaceutical composition comprising a coated, loaded, non-hollow according to claim 1 and a pharmaceutically acceptable carrier, diluent, or excipient.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Per the interview summary dated 03/02/2021 and 05/05/2021, Applicants agreed to the proposed claim amendments (see email from David Hoffman dated 04/28/2021, attached), and subsequent telephonic discussion Mr. Hoffman agreed to cancel the withdraw claims for immediate allowance of the examined composition claims. The claims are considered allowable over the prior art in view of the data presented in the as-filed Application, and particularly the data shown in Figures 5(a) and 6(a) showing substantially zero order release kinetics.
	The examiner cites Fisichella et al.  (Journal of Nanoscience and Nanotechnology Vol. 10, 2314–2324, 2010) as the closest prior art. Fisichella et al.  (which appears to be applicants’ own work) teaches Mesoporous silica nanoparticles (MSN) that were functionalised by aminofluorescein (AMF) with diethylenetriaminepentaacetic acid spacer molecules which provide free carboxylic groups (which entails the mesoporous silica particles have free carboxylic moieties). Fisichella et al.  further teaches covalently attaching PEG-bis amine to the mesoporous silica having free carboxylic groups via the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                      


/TIGABU KASSA/Primary Examiner, Art Unit 1619